May 1, 1962
                                           ,‘)

Mr. John T. Cox                    Qplnion No. WW-1322
County Attorney,   Bell   County
Belton, Texas                      Re:   Liability of member Of
                                         the Armed Forces who claims
                                         a homestead in !bxas for
                                         ad valorem taxes on personal
Dear Mr. Co%:                            property.
     Your recent letter requests t&e opinion of the Attorney
Qencral of Texae in answer to your~;:lnqulry as follows:
           “Would a member of the Armed Forces be
         exempt from personal property tax even though
         he has purchased real estate and claimed same
         as homestead exemptlon,”
      Our answer to your question ia that any member of the Amed
Forces who legally   claims a homestead exemption from Texas ad
valorem taxes Is a “oitlzen”    of thls State for all purposes of
ad valorem taxes and that all personal property owned by him and
ae defined in Article    7147 V.C,S.,  and which is not exempt from
such taxes by other provlslons     of Texas law, 1s subject to ad
valorem taxes,
     You state that the person In question has claimed a home-
stead exemption.   Whether his home is legally established  In
Texas 1s a question to be determined from all the relevant facts.
For purposes of this opinion we assume the person is qualified
under our state laws to claim and that he does claim a homestead
exemption to realty in this State.
      The only law which must be considered in answering your
question,    other than the laws of Texas relating  to homesteads
and liability     of citizens of this state for ad valorem taxes,
Is the following     section of the Soldiers’ and Sallorsc Civil
Relief Act of 1940.
            “(1)   For the purposes of taxation in
         respect of any person* or of hia personal
         property,    income, or gross ln@ke,     by any
         State, Territory,     possession, “br; political
         subdivision    of any of the fore$&ng,       or by
         the District     of Columbia, s&h person shall
         not be deemed to have lost a residence or
         domlclle in any State, Torrltory, possession,
                                                                .




Mr. John T. Cox, Page 2                Opinion No. ww-1322


          or political      subdivision    of any of
          the foregoing,      or in the DigtAct        of
          Columbia, solely by reason ,of being
          absent therefrom In compliance with
          military    or naval orders8 or to have
          acquired a residence or domicile In,
          or to have beoome resident          In or a
          resident of, any other State; Territory,
          possession,     or political     s$bdlvlslon     of
          any of the foregoing,        or t& District        of
          Columbia, while, and solel$by            reason of
          being, so absent.        For the purposes of
          taxation In respect of the:personal             prop-
          erty, income, or gross income of any such
          person by any State, Territory,           poasesslon,
          or political     subdlvlalon    of any of the fore-
          going, or the District        of Columbia, of which
          such person Is not a resident or In which
          he la not domiciled,        compensation for
          military    or naval service shall not be
       .. deemed, income for services petiformed with-            ”
          In, or from sources within, such State,
          Territory,    possesbion,     political    Bubdlvlslon,
          or District,     and personal property ahall
          not be deemed to be located or present In
          or to have a sltus for taxation in such
          State, Territory,      posaesalon,      or poli*loal
          subdlvlslon,     or district:       Provided, That
        “nothing contained In this section shall
          prevent taxation by any State, Territory,
          possesalon,     or political    subdivision      of
          any of the foregoing,        or the District      of
          Columbia in respect of personal property
          used In or arising from a’ trade or butilness,
          If It otherwise ~has jurisdiction.            This
          section    shall be effective       as of September.8,
          1939, except that It shall not requlke the
          crediting    or refunding of any tax paid prior
          to October 6, 1942.
           ’(2)  When used in this section,      (a) the
        term ‘personal property’ shall Include
        tangible and fntanglble     property (lnoludlng
        motor vehicles),   and (b) the term ttaxatlon’
        shall lnolude but not be llmltad to lioenses,
        feea, or excises imposed In respeot to m&or
        vehiolea or the use thereof:       Provided    That
        the license,   fee8 or exclge remy             the
        State, Territory,   poasesslq~,    or District   of
                                         :,,;;
                                            ;!%

                                            : ,:
  .      .




Mr. John T. Cox, Page 3                   Opinion No. WW-1322


             Colmbla of which the person Is a resident
             or in which he Is domlplled has been paid."
             50 U.S.C.A. Section 574. (58 Stat. 722, c.
             397, sec. 1).
     The Soldiers'       and Sailors1 RePief     Act (supra)   Is clear
wherein It states       that no person shall     have
                          lost a residence or domicile.         . .
              ;o;;l;    by?%?%on
                        -           of being absent therefrom
                n compliance with military        or naval orders,
             'or to have acquired a residence or domicile
              In, or to have become resident In or a resident
              of, any other,:S%te,.      . . ..or polltlcal    sub-
              division.     . ~, while, anksolely       by reason of
              being, so absent. . . ."
      Neither do the laws of Texas lmpreskupon one who has
purchased and Is living in a dwelling house the status of owning
and using the dwelling house as a homestead.        However, we believe
the law does Impress upon one who has purchased real estate In
this state and claims It as a homestead, and who meets the
requisites   of having a legally  recognized   homestead, the status
of being a citizen    for the purpose of Incurring taxes on all
his property,   whether real or personal,    subject to ad valorem
taxes under Texas laws.
      Whether the head of a'famlly   claims one piece of real
estate or another as his homestead Is first    a matter of his
own free choice and Intention.     Commercial Credit Corporation
V. Smith, 143 Tex. 612, 187 S.W.??d 363 (1945).

      In addition to dedication    and claim of homestead by the
head of a family additional    acts and conditions   required by
the Texas 3aw must be satisfied     to establish  a legally  recognized
homestead.    See : 28 Tex.Jur.2d 360 et seq., Homesteads; 15-B
Tex.Jur. 1~7-178, Domicile,    Sec. 3.
      Article VIII, Section l-b of our State           Constitution  which
provides for residence homestead exemptions            reads as follows:
               "Three Thousand Dollars ($3,000) of
             the assessed taxable value of all residence
             homesteads as now defined by law shall be
             exempt from all taxation for all State pur-
             poses."
See also     Art.   7048a,   Sec.   2.
        Article  7147 which states who Is subject to ad valorem
taxes    on personal property In Its pertinent portion reads as follows:
Mr. John T. Cox, Page 4               Opinion NO. ~~-1322


               “Personal property,   for the purposes of
            taxation,   shall be construed to Include all
            goods0 chattels   and effects’;’ &nd all moneys,
            credits,   bonds and other e$@ences     of debt
            owned by citizens   of this State, whezher the
         .,,same be In or out of the St ae;. t   . .    (Under-
            scoring addid. )
       For purposes of ad valorem taxes we believe that.any person
who is a legal "resident"   or “lnhabltant~  of this State Is also
a '!cltlzen"  of this State wlthln contemplation  of Art. 7147.
              *A review of the law pertaining    to the
          residence of a soldier who Is sent to Texas
          from another state under military     orders
          properly begins with the case of Gallagher
          v. Gallagher,   Tex.Civ.App.,   214 S.W. 516,
          518.    It Is there held that the words
           ‘Inhabitant;1   ‘citizen’ and ‘resident’   mean
          substantially   the same thing.    In order to
          be an Inhabitant one must &qulre a domicile
          or home. . .‘I Wilson v. Wilson, 189 S.W.2d
212 (Clv.App. 195).
See also:  Cobbs             14 Tex. 594 (1855);   Stone v. PhllllDa,
142 Tex. 21b, 176 S.W.2d gj2 (1944).

                          SUMMARY,
                 A member of the Armed Forces who claims
          a legally   valid homestead exemption within
          Texas is a "citizen"     of this state within
          contemplation    of Artiole 7147 V.C.S.,  and
          all personal property as defined In this
          Artlole   and owned by him, ,and not exempt
          from taxation by other pro~lelons     of Texas
          laws, Is subject to ad valorem taxes.
                                 Yours very truly,
WEA/cm
                                 WILL WILSON
APPROVED:                        Attorney Qeneral of Texas
OPINIONCOMMITTEE :
W. V. Oeppert, Chairman          BY: &&c&&f
                                       a .
Henry Bgaswell                        Assistant
Arthur Sandlln
Riley Eugene Fletcher
REVIEWEDFOR THE ATTORNEY  ffENERAL
By: Houghton Brownlee, Jr.